Pursuant to leave granted by this court, the complainants have filed their motion for reargument of this cause, accompanied by their reasons for requesting the same. We have carefully considered the reasons therein advanced and are of the opinion that they do not warrant a reargument.
The complainants have misunderstood the basis of our decision by misinterpreting the effect and weight to be given to certain language employed therein with reference to the use made by the complainants of the lot in which they now assert an easement of way. We think the opinion in this respect speaks for itself and no further explanatory statement is necessary. Complainants further argue that the effect given in our opinion to the case ofCavanaugh v. Wholey, 143 Cal. 164, is legally unsound and they complain further of the way in which the court has distinguished that case.
We are strongly of the opinion that no good purpose would be served by a reargument of the case on these grounds. *Page 264 
Rather we think that justice requires that this long protracted litigation should end sometime. It does not appear from the reasons set forth by the complainants in their motion that they will suffer any denial of justice if it is ended now.
Motion denied.